Case 4:13-cv-03438 Document 131 Filed on-05/08/20 in TXSD Page 1 of 12

sate aa toe

UNITED STATES DISTRICT COURT cay Lie
: : ray Vg 2020
SOUTHERN DISTRICT OF TEXAS |
HOUSTON DIVISION . ieRhdk raiog, Clerk of Court

Robert Alan Fratta, Petitioner
Ve . xX CIVIL ACTION No. 4:13-cv~03438

' Lorie Davis, Respondent

MOTION TO CONSIDER ATTACHED LETTER FOR GRANTING HYBRID

STATUS AND AS AN ATTACHMENT TO ATTORNEYS' ADVISORY

Comes now the Petitioner Robert Alan Fratta to file this motion.

(I.) On 4/13/20 Fratta mailed/filed a motion for hybrid acceptance (Dkt. 130).
Fratta now asks the Court to read the attached letter he wrote to his attor-

neys so the Court can see the necessity to grant him hybrid status. It's the

solution -for he and his attorneys to an effective team free of irreconcilable

conflicts. To deny Fratta as hybrid - is to remove Fratta from being a member

of the team and allow attorneys to be controllers rather than assistants in

Fratta's matter of life and death. The letter also serves to show the Court

that Fratta does want such a working team’ relationship with his current
appointed attorneys. Fratta is also fine with his attorneys filing a com-

pletely new Rule 60 motion to please the Court, but only if it includes

 

"reasons" Fratta lawfully insists upon, and, that he is satisfied with their

filing. That's teamwork. And being hybrid should "force" attorneys to abide

by Fratta's lawful insistences in filings coming solely from them rather than

from him, and please the Court. Granting Fratta as hybrid does NOT mean
Fratta will be making more pro se filings. On the contrary, Fratta is old
and tired and wants, by his own accord, that this be his last pro se filing.

However, Fratta needs his attorneys to "represent" him and do the filings

O
Case 4:13-cv-03438 Document 131 Filed on 05/08/20 in TXSD_ Page 2 of 12

FOR him, but NEEDS to have the OPTION from the Court to make such pro se

filings if he deems them necessary to save his life and obtain justice.

Submitted by:

if
Robert Alan Fratta

Polunsky Unit, #999189
3872 FM 350 South

Livingston, TX 77351

Mailed/File: 5/4/20

 
Case 4:13-cv-03438 Document 131 Filed on 05/08/20 in TXSD Page 3 of 12

Dear Josh, Jess, James, Michael & Adrian, 5/2/20 (mailed 5/4/20)

Thank you for calling me here yesterday. I hope you all are well. To recap
things, TDCJ's limit of only 30 minutes for us to talk is simply no where near
enough time & violates my Right to access to courts to confer with you effectively
& properly. Perhaps if this persists you can motion for Judge Hanen to Order TDCJ
to provide me with a cell phone during this corona virus pandemic, even if the
phone is programmed for incomming calls only. That way no officer can keep interrupt-
ing me like yesterday. Because of that, as you know I was unclear to details of —
what you were reading & telling me about yor advisory filing, & what, if anything
I needed to do from my end. I DID understand that Judge Hanen has NOT yet ruled
on my motion for hybrid, & that your filing was going to make clear I was very
much wanting hybrid status due to our disagreements & ways of viewing laws & allow-
ing judges to be the ones to make the decisions. As you all know, I feel attorneys
think inside the box whereas I think outside of it. But combined, so long as you
DO file my lawful insistences, THAT is how we make a team. For example, it took
James to tell me to read the Bledsue case, but it took me to see how Bledsue can
BENEFIT me & recognize how Judge Harmon abused her discretion in her Jackson assess-
ment of the insufficiency. Because it's very important for Judge Hanen to see &
understand that whereas I need the legal expertise (aka “assistance") from you
guys, I will be EXECUTED unless MY arguments get filed & accepted; I therefore
will likely submit this letter for my Docket also - so he can take it into consid~
eration for my motion for hybrid acceptance.

Because it's the District Court's judgment that's keeping me unlawfully con-
fined, Judge Hanen now has jurisdiction to grant relief from that judgment. Harmon's
analysis of the sufficiency of the evidence was "clearly erroneous and [DID] work
a MANIFEST INJUSTICE" (Pineiro, 470 F.3d 200) by wrongfully upholding my conviction
instead of acquitting me. The difference between acquittal & execution is as big .
as you can get, & is certainly 1 of the many "extraordinary circumstances" for
accepting & granting a Rule 60 motion (See Gonzalez v. Crosby, 545 U.S. 524). It
is WELL within Judge Hanen's discretion to grant a Rule 60 motion to remedy the
injustice & accomplish justice (Gonzalez, & Liljeburg, 486 U.S. 847). Besides the
numerous reasons I gave in my entire Rule60 filing of Dkts 114~116, 127 & 128,

I've come up with more reasons ~ as I said yesterday. In re-reading Harmon's
Memorandum & Order ("Mg0");, I realized how severely she abused her discretion

in her Jackson analysis, & that MUST be raised in a Rule 60 filing or amendment.

by

2a

oo
Case 4:13-cv-03438 Document 131 Filed on 05/08/20 in TXSD Page 4 of 12

We agreed that U.S. Supreme Court rulings & the U.S. Constitution are the
laws the federal courts MUST abide by first & foremost, &, the federal courts
are SUPPOSED to uphold MY Rights. Jackson v. Virginia is recognized as the #1
authority for federal courts to go by when assessing the merits of a sufficiency
of the evidence claim. Harmon dutifully acknowledged Jackson on M&O p.68 where
she quotes the 5th Circuit's adherence to the Jackson mandate in Bledéue v.
Johnson, 188 F.3d 250, 260. This is where I.told you that since the 5th Circuit
wants to pick & choose which CCA rulings the District Courts should disregard
(i.e. - Bledsue rejected Malik, 953 SW2d 234 for applying a hypothetically correct
jury charge to assess legal insufficiency), let's just stick with Jackson's
mandates - the way Harmon SHOULD have done but didn't. Harmon used her discretion
to make a merits ruling on the insufficiency issues starting on M&O p.64 where
she correctly summarized the 3 counts of my indictment that were presented in
the jury charge. But she immediately abused her discretion when she followed her
summary by stating: "The State never alleged that Fratta himself killed Farah."
(M&O p.65). That was right after she just said the indictment count 3 was: "Fratta
shot Farah with a firearm during the commission of a burglary". Um, is that not
saying "Fratta himself killed Farah"?! Is an indictment not what "THE STATE ALLEGED"
happened? SURELY Judge Hanen will see the injustice there. Harmon then breaks
down the 2 sufficiency claims & starts with the direct insufficiency under her
number 1 on p.65 & carries thru p.72. Altho she cites the Jackson mandates of:
"federal habeas courts should independently analyze THE GOVERNING STATUTE, the
INDICTMENT, and the jury charge to measure the constitutional sufficiency of the
evidence and DETERMINE WHAT are the ESSENTIAL ELEMENTS REQUIRED by the Jackson
sufficiency inquiry, she NEVER ANALYZED THE @& fy GOVERNING STATUTE (PC 19.03)
OR INDICTMENT, & NEVER DETERMINED WHAT THE ESSENTIAL ELEMENTS were for each count

 

aS REQUIRED BY JACKSON. That's a HUGE abuse of discretion there. Had she abided
by Jackson's requirements; she would have HAD to OMIT any law of parties wording
from the LAST count since neither the indictment nor governing statute authorized
any such complete change from me committing a burglary murder by myself, to me
soliciting someone(s) else to do it all. That wording or scenario doesn't even
qualify as capital murder under 19.03 in general, & specifically 19.03(a)(2) of
a burglary murder acting alone. Harmon abused her discretion by not ruling that

Notice & Due Process were violated by the unlawful law of parties addition to

 

that last count which she used to UPHOLD my conviction. She also should have

ruled it an unfair surprise to add it to the last count. There was NO reason for

1)
Case 4:13-cv-03438 Document 131 Filed on 05/08/20 in TXSD Page 5 of 12

the State to NOT have cited Guidry & Prystash in counts WITHIN THE INDICTMENT
somehow - just like they did for the first 3 counts of my indictment. Whereas

it was no surprise they planned on switching the roles around between principals

& accomplices under the law of parties in Counts: 1.2: &3, it was a TOTAL SURPRISE
& SHOCK to me when Prystash & Guidry were added to the 4th count when they were
not even mentioned in that count. When MULTIPLE ACTORS are charged IN THE INDICT-
MENT, it's understood the law of parties allows for the swapping of roles amongst
those INDICTED. But when charged as a SOLE ACTOR under PC 19.03(a)(2) which is

an offense of ONLY A SOLE ACTOR, Harmon SHOULD have upheld my Rights against no

Notice or unfair surprise, &, my Right to Due Process. I've done quite a bit

 

of research over these years on cases dealing with the addition of the law of
parties (& even federal aiding & abetting) & canNOT find ANY cases that mandate

it is NOT a violation of Notice, unfair surprise &/or Due Process to allow such

 

an addition of other actors into a jury charge when indicted as acting alone under

an offense dealing with only 1 actor. Musacchio v. U.S., 136 S.Ct. 709 ('16)
strengthens Jackson by holding: "A sufficiency challenge should be assessed against
THE ELEMENTS OF THE CHARGED CRIME, NOT against the @% elements set forth in an
erroneous jury QeeM instruction." My "charged crime" that the State argued I

be convicted under & under which Harmon upheld my conviction - is 19.03(a)(2).

(See also Patterson v. N.¥., 432 U.S. 197, & Winship, 397 U.S. at 364). Jones

v. U.S., 526 U.S. 227 is yet another Supreme Court ruling that refers to the

elements "which must be charged in the indictment" & "proven beyond a reasonable
doubt". (Note: Jones AND his 2 accomplices were cited in his indictment). The
bottan line here is that for me to have been convicted under the last count, the
State HAD to PROVE that I killed Farah while I burglarized the garage. But the
State PROVED that I did NOT, & am completely INNOCENT of that charge. It was

a fundamental miscarriage of justice for Harmon to have upheld my conviction on
that charge of 19.03(a)(2).

_ Here's my initial thoughts on what constitutes the "essential elements"
required by a Jackson determination. Going by the STATUTE of 19.03(a)(3), AND
the INDICTMENT first 2 counts, the essential elements for the JURY CHARGE needed
to be: 1) I DIRECTLY employed ONLY Prystash, & ONLY he & I partook in shooting
Farah to death (for count 1); 2) I DIRECTLY employed ONLY Guidry, & ONLY he &

I partook in shooting Farah to death (for count,.2); &:3), L"DIRECTLY shot & killed

Farah myself while acting alone while I committed burglary acting alone (for count

~ 3.- & going by 19.03(a)(2) as charged). Those seem to be the essential elements

on
4s)
Case 4:13-cv-03438 Document 131 Filed on 05/08/20 in TXSD Page 6 of 12

Harmon SHOULD have "determined" to use for a proper assessment of the legal in-
sufficiency claims. If she had, then for count 1 -— the evidence proved I'm innocent
of that scenario because NEITHER Prystash nor I shot Farah to death. For count

2 —- the evidence proved, & the State has conceded many times from trial thru

appeals - that I'm innocent of this scenario also because I did NOT know of

'Guidry's existence or employ him or have anything to do with his actions that

night. For count 3, the State proved my innocence completely as I was not even
at the scene. This is what Harmon SHOULD have concluded under Jackson, & she
SHOULD have acquitted me & Ordered me released from my unlawful confinement.

In her assessment of the Constructive Amendment aspect of legal insufficiency,
it commenses on M&O p.73. She starts off abusing her discretion &/or commiting
errors of law &/or facts by misconstruing the claim by addressing defect in the
indictment. My indictment is NOT defective & we did NOT claim it was. The fact
the State neglected to cited Prystash & Guidry in counts under 19.03(a)(2) is

THEIR issue, not mine. But here again she refused to address Notice & Due Process,

 

& even unfair surprise as’ she duly noted was argued by my attorney (See p.73,

sentences 4-5). On p.74 she said I did not show constitutional error. Is "unfair

surprise" not such error? And most importantly she severely abused her discretion

in footnote 35 where she acknowledged other potential errors were identified,
yet she chose not to outline their merits. This can be construed as including
MY 2 pro se direct appeal briefs attached as Exhibits 1 & 2 — which argue viola~
tions of Notice & Due Process, & the legal insufficiency under a fatal/material

VARIANCE, which is DIFFERENT from constuctive amendment. Harmon SHOULD have used

 

her discretion to take the variance arguments into consideration along with Notice

& Due Process. She abused her discretion by not addressing any arguments from
the Exhibits, especially since my attorney quoted them & referred to them in his
arguments. A variance IS a legal insufficiency of the evidence. And "a variance
arises when the evidence adduced at trial establishes facts different from those
alleged in an indictment"(Berger v. U.S., 295 U.S. 78, 79). Harmon SHOULD have
assessed that conclusion even without reading my Exhibits 1 & 2.

Harmon also should have assessed there was "no evidence" under Thompson,
362 U.S. 199 for the last count.

Harmon abused her discretion by taking it upon herself to throw "conspiracy"
(aka "scheme") into her assessment. See M&O pgs. 71-72. Read everything else
I already cited in my Rule 60 filings. ;

The Gonzalez, Bledsue, Webb, & Satterfield cases ALL give EXCELLENT grounds

 

MF

(iy,
Case 4:13-cv-03438 Document 131. Filed on 05/08/20 in TXSD Page 7 of 12

for the filing & GRANTING of a Rule 60. They & Crutsinger, 929 F.3d 259, 5th
Cir. 2019 make it VERY CLEAR that Judge Hanen has TOTAL DISCRETION to accept
a Rule 60 motion & reopen my case to reassess the legal insufficiency claims.
Just cite all the "reasons" like I did. We attack the "proceedings" now. @iy#aie
We do: "not PRESENT a revisitation of the CLAIMS" themselves.

 

 

The "revisitation of the claims" is done AFTER the case is reopened. (See
Crutsinger at 264-265) . Keep citing Jackson & Jones, 119 S.ct 1215 that Harmon
violated or chose to ignore to abuse her discretion. They are excellent. & what
District Courts MUST abide by for sufficiency assessments.

Harmon abused her discretion AND violated FRAP 4 rules AND my Rights to appeal
BEFORE filing for COA. Keep an eye on the Banister ruling pending in the S.Ct.
Reviving a filing under 59(e) is, I believe, a very valid reason for Judge Hanen
to grant’ relief, &, recognize how this was yet another abuse of discretion by
Harmon to add to the numerous others to PROVE there was severe "DEFECT IN THE
INTEGRITY OF THE FEDERAL HABEAS PROCEEDINGS".

Under FRAP 4, I also reserved the Right to file under Rule 60 because I mailed
that Rule 59 & 60 motion 28 days after Harmon's judgment. My "mailing from my

cell" IS to be considered the actual "filing date". So a Rule 60 filing now should

be considered a RIGHT to do so.

As for more Constitutional reasons, I have a Ist Amendment Right to petition
the government for redress of my grievances. Executing me rather than granting
relief is cruel & unusual punishment under the 8th Amendment. Under the 5th Amend-
ment I had a Right to be indicted for capital murder. Therefore my indictment
should hold especially sacred over lesser offenses, yet Harmon only went by the
jury charge instead.

I also have other arguments for her wrongfully assessing procedural default
of my insufficiency claims (such as her not taking all my insistences to be fully
pro se in direct appeal; the CCA ruling on Opinion p.2 that I, "Fratta", did "NOT
challenge the sufficiency of the evidence of guilt" when they KNEW I, "Fratta",
most certainly DID in my pro se filings they ACKNOWLEDGED in the footnote on the
same page; all the "denials" the CCA made for me to be pro se & also in my State

habeas filings where I WAS designated fully pro se in a hearing by the trail court;

‘the trial court's denial of my motion for a hearing on the legal insufficiency

issues in-11.071 when I was fully pro se, etc, into consideration at all). But
since she did rule on the merits, I guess we don't need to argue those EXCEPT

to FURTHER show her abuse of discretion & defect in the proceedings' integrity.
Case 4:13-cv-03438 Document 131 Filed on 05/08/20 in TXSD_ Page 8 of 12

We can also cite "new rule of law" of Webb & Crutsinger to go along WITH all
the other reasons for relief.

I also cited reasons under USC 2254, etc, in my previous filings in the district
court, 5th Circuit, & ceriorari, & I asked Judge Hanen to consider all those“
filings too. :

Isn't the trial court’s "denial" of my motion for a sufficiency of the evidence
hearing - considered as having "exhausted the claim in State court"? Especially
Since the CCA denied my motion requesting a remedy from them for the trial court's
denials. You didn't cite any of that 11.071 stuff, & Harmon refused to address
it all too.

As I said yesterday, I'm FINE with you ADDITIONALLY citing a Schlup violation
according to the 3rd Circuit's ruling in Satterfield, 872 F.3d 152, BUT this is
where we had a severe conflict of interest because you (James) refused to intro-
duce the "new evidence" of the confessions Prystash & Guidry gave to me - as I
had insisted upon. This is another reason necessitating hybrid status for me so
you can add what you want, & I'll add what I want & believe is meritorious. I
did NoT hear what, if any reasons you gave to Judge Hanen to grant my motion for
hybrid, but this is certainly 1 of many. And as I said, I'd STILL like those
confessions admitted @@@& as new evidence, but I feel we don't need to introduce
them YET, so long as we CAN bring them in thru ANOTHER Rule 60 filing IF Judge
Hanen were to deny a Rule 60 relief under all the other reasons herein & in my
filings already. You'll have to tell me if another Rule 60 can be filed.like that.

The bottom line disagreement I think we still have, is that I want & INSIST
on presenting a Rule 60 filing under (b)(6) - using the reasons herein & in my
Rule 60 filings, & let Judge Hanen be the judge. The Supreme Court & 5th Circuit
have made it CLEAR that the District Courts HAVE BROAD DISCRETION. to grant relief.
See Gonzalez, Liljeburg, Webb, ETC. Harmon ABUSED her discretion REPEATEDLY. Let's

 

submit everything & let Judge Hanen use his discretion to REMEDY Harmon's injustices.

Let Hanen be the judge. Especially by citing, as I have, that he CAN grant
relief under Rule 60(d)(1) if he choses not to under (b)(6) or 59(e).

I've been at this letter for 10 hours now. If-I write any more — I may as
well type up a new Rule 60 motion.

I want & need TEAMWORK; not renegade attorneys who refuse my lawful insistences.

I hope Judge Hanen grants me as hybrid so we CAN be a TEAM.
Sincerely, Bobby Fratta

€
Case 4:13-cv-03438 Document 131 Filed on 05/08/20 in TXSD Page 9 of 12

OUTLINE FOR A NEW RULE 60 MOTION BASED ON DKTS 114-116, 127 & 128

Start with my "II." Reasons heading. Keep my "A." & heading & "1)." Innocence
paragraph. I'm fine if you can word it better than I did.

Keep all of my "2)" & "a)".

I now think "b)" should be that Harmon did not follow the Jackson mandate as
I cited in the attached letter. Use that letter to cite supporting cases & the
things she did. There's a lot of support in there to cite in a new motion.

I think next of importance should be my "k)" from my 2nd Amendment in Dkt
127. Cite S.Ct. cases like Dunn, 442 U.S. 100 & Berger, 295 U.S. 78, then also
Gollihar, 46 SW3d 243 & Planter, 9 SW3d 156.

Next cite my "1)" - which is a small "L” — from my 3rd Amendment in Dkt 128.

Next can be my "i)" in my original Amendment in Dkt 115, but it will need to
be reworded since I now feel my "d)" can be omitted, plus, I guess it's ok to also
say the wording can constitute solicitation of capital murder at the utmost; yet
it's still NOT capital murder itself, but "solicitation", a lesser offense.

Next can be my "j)" in Dkt 115 also.

Next can be my "f)”.

Then my "g)".

Then my “h)"

We can omit my "c)", "d)", & "e)" - unless you feel differently.

Now we come to my "3) Abuses of Discretion". I think all my reasons from

"a)" thru "j)" can be kept, but I'm open to discussion for the last few. But,
this is where another reason/abuse NEEDS to be ADDED, & probably right behind my
"d)". As my enclosed letter says, she never considered the fact I was "DENIED"
by the trial court & subsequently CCA during State habeas when I was designated
as pro se only & motioned for a hearing on the sufficiency of the evidence, & for
the CCA to remedy the trial court's denials of my motions & proposed findings of
fact & conclusions of law where I proved my attorneys’ 11.071 filing qualified
as a "NON-application" for NOT attacking or seeking relief from the judgment of
conviction as the laws mandate must be done. Not only was that all a miscarriage
of justice, but I argue I DID exhaust the legal insufficiency issues. Harmon did
not take ANY of my State habeas proceedings into consideration.

For purposes of citing valid reasons for granting relief under Rule 60, I
say ALL my "4) Lack of Counsel..." needs to be cited.

I think my "5)" & "6)" of "Changed Circumstances" should remain.

®
Case 4:13-cv-03438 Document 131 Filed on 05/08/20 in TXSD Page 10 of 12

I want my "7)" & "8)" to remain cited as reasons.
Next can be the Schlup reason(s) you had mentioned.

Next can be 2254 violations I've cited previously.
Next can cite new rule of law under such cases as Webb & Crutsinger as I stated

 

in the attached letter.
Next can be anything else you can think of as a reason to reopen my case.
Then I want the "B. Defect in the Integrity..." That is a must.
' Also must-haves are my "ITI.", "IV." & "V."

I also feel my "VI." & "VII." should remain, but we can discuss them.

That would conclude all I want & need cited in a new Rule 60 motion.
Case 4:13-cv-03438 Document 131 Filed on 05/08/20 in ixsgf Page 11 of 12
Dear Clerk Bradley, — 5/3/20 ae 5/4)

Enclosed is a 2 page motion with an attachment of an 8 page letter to please
be scanned onto my Docket along WITH the motion, & placed into my files together
also - for Judge Hanen to review.

Thank you.

Sincerely,

Robert Alan Fratta

No. 4:13-cv—03438
 

13-cv-03438 Document 131 Filed on 05/08/20 in TXSD Page 12 of 12

Case 4

 

 

stag sher

 

400

ni

 

 

 

 

 

 

PRU EE

 

 

 
